Citation Nr: 1518163	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral postoperative inguinal hernias.

2.  Entitlement to service connection for right testicle reduction as secondary to bilateral inguinal hernias.

3.  Entitlement to service connection for right hypogonadism and low testosterone levels as secondary to bilateral inguinal hernias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2013, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.

The Board notes that during the pendency of this appeal service connection for the postoperative scars associated with bilateral inguinal hernia repairs was granted in a rating decision dated in August 2012, with a noncompensable evaluation assigned effective June 2, 2010.  In addition, in a February 2013 rating decision, the decision to deny service connection for ilioinguinal neuralgia was found clearly and unmistakably erroneous and service connection was established with a noncompensable evaluation effective June 2, 2010.  These issues are not on appeal before the Board.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the further delay in the adjudication of the Veteran's claims.  Nevertheless, further development is necessary before a decision on the merits may be made.  

At his August 2013 Travel Board hearing, the Veteran testified that his service connected bilateral inguinal hernia disability has worsened since his most recent VA examination in August 2012.  On remand, the Veteran should be afforded a VA examination to assess the current severity of his bilateral hernia disability.  See VAOPGCPREC 11-95 (1995) (VA is obliged to afford a Veteran a contemporaneous examination where there is an indication of an increase in the severity of the disability).   The Veteran also testified at his hearing that he had constant pain as a result of his bilateral hernia surgery but had no protrusions or recurrent hernia which would warrant a 10 percent rating under Diagnostic Code 7338.  He stated that he has problems sleeping due to the pain and that he experienced discomfort and pain when he had to wear a seatbelt on a plane or in a car.  The AOJ should consider whether referral for extraschedular evaluation is warranted.  If referral is warranted, the case should be referred to the Director, Compensation Service for an extraschedular evaluation.

VA examinations dated in October 2010 and August 2012 note the Veteran's history of surgery in 1975 while on active duty associated with bilateral inguinal hernias.  During both examinations the Veteran reported pain in the right side after surgery and some atrophy of the right testicle with shrinking noted.  He also reported a past history of low testosterone levels with injections.  The October 2010 VA examiner noted an assessment of right sided inguinal pain with two right epididymis cysts, abnormality per ultrasound of the scrotum and atrophy of the right testicle.  The Veteran contends that his right testicle reduction, right hypogonadism and low testosterone levels are secondary to his bilateral inguinal hernia surgery.  However, the VA examinations did not address whether reduction of the right testicle, right hypogonadism and low testosterone levels were "caused by or worsened" by the bilateral inguinal hernia surgery.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and appropriate dates of treatment of all health care providers, VA and private, who have treated him for the claimed disabilities since service.  After securing any necessary authorization, request copies of all indicated records which have not been previously secured and associate them with the claims folder.

2.  Following the receipt of any records requested above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected postoperative bilateral inguinal hernias; the nature and etiology of any right testicle reduction; and the nature and etiology of any right hypogonadism and low testosterone levels.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  

With respect to the postoperative residuals of bilateral inguinal hernias, the examiner should indicate whether there are recurrent hernias, and whether any such hernias are large or small, readily reducible or well supported by truss or belt.  To the extent possible, the examiner should distinguish the manifestations of the service connected postoperative inguinal hernias from those of any other inguinal disorders present, including scars and neuralgia.

With respect to any right testicle reduction identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder was caused by or was aggravated by the Veteran's service-connected bilateral inguinal hernias, or whether it is etiologically related to service.

With respect to any right hypogonadism and low testosterone levels found, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder was caused by or was aggravated by the Veteran's service-connected bilateral inguinal hernias, or whether it is etiologically related to service.

The examiner must provide a rationale for each opinion.

3.  The AOJ should review the examination report to determine whether the examination report contains the requested opinion and that the supporting rationale is sufficient.  If not, return for an addendum.

4.  Thereafter, readjudicate the claims on appeal in light of the additional evidence obtained.  The AOJ should also determine whether referring of the postoperative inguinal hernia claim for extraschedular consideration is warranted.  If the claims are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and afford them the opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence and ensure that the Veteran is afforded all due process of law.  The Board intimates no opinion, either factual or legal, as to the conclusion warranted in this case.  No action is required by the Veteran until contacted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




